Citation Nr: 1646484	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas.

This matter was previously before the Board in February 2014, when it was remanded for further development.

The Veteran withdrew his request for a Board hearing in a January 2012 written statement.  See 38 C.F.R. § 20.704(e) (2015).

In November 2016, the Veteran filed an increased rating claim for his bilateral hearing loss disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has a single service-connected disability rated at 60 or more.

2.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  The existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the Veteran meets the schedular percentage requirements for TDIU.  His combined disability rating is 90 percent.  His service-connected post-traumatic stress disorder (PTSD) is independently rated as 70 percent disabling.  He is also entitled to service connection for several other disabilities, to include diabetes mellitus, type II (20 percent disabling); peripheral neuropathy of the left lower extremity (20 percent disabling); peripheral neuropathy of the right lower extremity (10 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (noncompensable).

The record also establishes unemployability in this case.  The only issue that remains is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, as there is evidence nonservice-connected disabilities play a substantial role in the Veteran's unemployability.  Nevertheless, the existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).

The Board finds it is at least as likely as not that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of nonservice-connected disabilities.  Most notably, an October 2012 VA psychiatric examiner determined the Veteran experiences total occupational and social impairment as a result of his service-connected PTSD.  Although the Agency of Original Jurisdiction (AOJ) determined this finding did not warrant a 100 percent rating under the General Rating Formula for Mental Disorders because the Veteran did not experience the specific symptoms listed in the 100 percent rating criteria, the assessment of the October 2012 VA examiner is highly probative of the effects of PTSD on the Veteran's ability to engage in substantially gainful employment.  The level of impairment noted by the October 2012 VA examiner would make it difficult for the Veteran to function in most, if not all, employment environments.

A March 2009 VA psychiatric examiner's findings also indicate the Veteran's PTSD severely impacted his ability to engage in substantially gainful employment at the time of that examination.  Although the Veteran was employed at that time, the March 2009 VA examiner commented the Veteran's "ability to be employed is based more on the generosity of his employer than on his ability to perform on the job."  The March 2009 VA examiner explained the Veteran's job performance had deteriorated due to an increase in psychiatric symptomatology.  The March 2009 VA examiner noted psychiatric medications were impacting the Veteran's ability to focus and concentrate.  The March 2009 VA examiner further noted the Veteran was calling his wife from work three to four times per day as a means of talking himself down with situations at work resulting from his unprovoked irritability.

The Veteran's employment options are further limited by hearing difficulties resulting from bilateral hearing loss and tinnitus, as well as mobility issues related to tingling and numbness as result of peripheral neuropathy of the bilateral lower extremities that is separate and apart from the nonservice-connected bilateral knee issues.  The combined effects of the Veteran's service-connected mental and physical disabilities severely limit his employment options.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (stating the Board is authorized to assess the aggregate effect of all disabilities when they have not been addressed by a single opinion in the context of a TDIU claim).

The Board acknowledges a September 2009 Disability Determination and Transmittal from the Social Security Administration (SSA) indicates that agency found the Veteran to be disabled due to osteoarthrosis and allied disorders with no secondary diagnosis listed.  Yet, closer review of SSA records document the functional impairment resulting from PTSD, to include chronic sleep impairment and periods of unprovoked irritability, which is consistent with the findings of the March 2009 and October 2012 VA examiners.  There also appears to be an increase in the Veteran's psychiatric disability since the cessation of his employment, as well as a recent increase in psychiatric symptomatology following the death of his wife.  The Board notes the March 2009 VA examiner commented the Veteran's psychiatric disability would likely increase in severity after he leaves the workforce.  This prognosis is consistent with the decline in function noted by the October 2012 VA examiner, who determined there was total occupational and social impairment in the Veteran's case.

In sum, the Board finds it is at least as likely as not that the Veteran's service-connected disabilities, most notably PTSD, prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of nonservice-connected disabilities.  Although he was found to be disabled by SSA due to osteoarthrosis and allied disorders, this does not serve as bar to a finding that his service-connected disabilities standing alone prevent substantially gainful employment.  VA regulations specifically provide the effects of nonservice-connected disabilities must be disregarded when the percentages assigned for service-connected disabilities suggest TDIU is warranted.  See 38 C.F.R. § 4.16(a).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board will not assign an effective date for TDIU, so that the Agency of Original Jurisdiction can assign the effective date in the first instance and afford the Veteran due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).


ORDER

Entitlement to TDIU is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


